Citation Nr: 1531859	
Decision Date: 07/27/15    Archive Date: 08/05/15

DOCKET NO.  14-39 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment for unauthorized private medical expenses incurred at John D. Archbold Memorial Hospital on May 5, 2014.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hudson, Counsel





INTRODUCTION

The Veteran served on active duty from August 2003 to March 2009, and from May 2012 to May 2013.

This case comes before the Board of Veterans' Appeals  (Board) on appeal of a May 2010 determination of the Medical Administration Services (MAS) of the Department of Veterans Affairs (VA) Medical Center in Gainesville, Florida, which denied payment for unauthorized medical expenses incurred during a hospitalization in Archbold Memorial Hospital on May 5, 2014.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

Unauthorized medical services rendered at John D. Archbold Memorial Hospital on May 5, 2014, did not involve circumstances in which a prudent layperson would have reasonably expected that delay in seeking immediate medical attention for the initial evaluation and treatment would have been hazardous to life or health.  


CONCLUSION OF LAW

The criteria for reimbursement or payment for unauthorized medical services rendered at John D. Archbold Memorial Hospital on May 5, 2014, have not been met.  38 U.S.C.A. §§ 1725, 1728 (West 2014); 38 C.F.R. §§ 17.120, 17.1002 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to notify and assist a claimant in terms of its duties to notify and assist claimants.  See 38 U.S.C.A. §§ 5103 , 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  For claims such the one at issue, which fall outside the parameters of Title 38, United States Code, Chapter 51, the VCAA does not apply.  See Barger v. Principi, 16 Vet.App. 132 (2002).  Nevertheless, the legal provisions that govern the Veteran's claim - found in Title 38, United States Code, Chapter 17, and 38 C.F.R Part 17 -- contain their own notice and assistance requirements. Specifically, those provisions direct that VA furnish detailed information about the laws governing claims for payment or reimbursement of unauthorized medical expenses, as well the duties of claimants to submit evidence in support of such claims. 38 C.F.R. § 17.120-33 (2014). 

Additionally, those provisions mandate that, when a claim for payment or reimbursement of unauthorized medical expenses is denied, VA must notify the claimant of the reasons and bases for the denial and of his or her appellate rights, while furnishing all other notifications or statements required by Part 19 of Chapter 38.  38 C.F.R. § 17.132 (2014).  In this case, VA met the aforementioned requirements through correspondence sent in October 2014.  

Analysis

The Veteran seeks payment or reimbursement of medical expenses incurred in the course of treatment rendered at Archbold Memorial Hospital on May 5, 2014.   

Authorization for the hospital visit was not obtained in advance, or within 72 hours of the visit.  See 38 C.F.R. § 17.54 (2014) (where an emergency exists at the time of admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission).  As a result, the claim must be considered under 38 U.S.C.A. § 1728 or § 1725, which pertain to payment for unauthorized medical expenses.  Although the claim was considered under 38 U.S.C.A. § 1725 (Millennium Health Care and Benefits Act, Public Law 106-117), consideration under 38 U.S.C.A. § 1728 would also be appropriate, due to the grant of service connection in June 2014 for her left knee disability, effective in May 2013.  

The MAS denied the claim on the basis that an emergency was not present.  In order to be entitled to payment or reimbursement for medical expenses incurred without prior authorization from VA, all of the listed requirements must be met; therefore, the claim must be denied if there is a failure to satisfy any single criterion.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision means that all of the conditions listed in the provision must be met).  The standard for a medical emergency is identical under both provisions; therefore, there is no prejudice in considering her claim under 38 U.S.C.A. § 1725 versus 38 U.S.C.A. § 1728.  

Specifically, the conditions for an emergency are defined as follows:  

The [medical services were] rendered in a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  This standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.

38 C.F.R. §§ 17.120(b), 17.1002(b).  Medical evidence is not necessary to establish the existence of an emergency on admission under the prudent layperson standard.  Swinney v. Shinseki, 23 Vet. App. 257 (2009).  

The Veteran contends that she received emergency care on May 5, 2014.  More recently, she conveys the perception that that delaying treatment of her limb would result in permanent complications.  She said that she was seen by two ER nurses, the ER surgeon, and was fitted with a full leg immobilizing splint, provided heavy pain killers including Vicodin, and was scheduled for an immediate orthopedic consult on May 8, 2014.  She said she was instructed to keep from walking on the leg for several weeks.  If she had not gone to the ER, she would have had to wait for the next available appointment at her local VA outpatient clinic scheduled for June 30, 2014, nearly a month later.  She said that she had not been made aware that VA had 24 hour emergency clinics and that she had been told by her primary care physician at the VA that in any emergency, she should go to the ER at her local hospital.  

The Veteran was seen at a VA clinic on April 24, 2014, for an urgent care appointment regarding let knee pain and swelling.  She reported there was a lump on the knee, and she could barely bend it.  On examination, there was no erythema, edema or effusion.  Both knees measured the same.  She said that the swelling had gone down overnight.  There was tenderness over the left patella and proximal tibia.  She felt that the chronic left knee pain was interfering with all activities of daily living.  She was told that an MRI may be needed in the future.  

Emergency records from Archbold Memorial Hospital reveal that on May 5, 2014, the Veteran was seen for triage at 4:31 p.m.  Urgency was noted to be "4 NonUrgent."  Reportedly, she had injured her knee April 24, with a possible left anterior cruciate ligament tear, and had been waiting for an appointment at the VA for an magnetic resonance imaging (MRI) scan.  

Regarding the history of her present illness, she said that the left knee pain had started on April 24, 2014, after a pivot and pop to the knee.  She had been able to weight bear with pain since that time.  She had been seen at the VA for the injury, and was waiting for an MRI to be scheduled.  She said that the pain had been constant since the accident.  She presented for evaluation of pain, swelling, and tenderness to the left knee.  Maximum severity of the symptoms was moderate.  There had been no change in her symptoms since onset on April 24, 2014.  She had associated decreased range of motion of the left ankle, and pain on walking.  She had no associated decreased use, inability to ambulate or bear weight, or other symptoms.  The condition was relieved by rest.  

On examination at about 6:30 p.m., vital signs were normal.  She appeared in mild pain distress.  Range of motion of the left knee caused pain.  Knee examination revealed normal findings, with no tenderness to palpation and full range of motion, although there was knee tenderness of the anterior left side.  Knee X-rays were obtained, and revealed no evidence of acute fracture or subluxation.  There was a small joint effusion.  There was a benign appearing sclerotic density within the posterior aspect of the proximal tibia as discussed above, most likely representing a healing non-ossifying fibroma.  If her pain persisted, a follow-up bone scan could be performed for further evaluation.  She was provided with a knee immobilizer and crutches, and instructed to avoid any weight bearing of the right [sic] knee until cleared by orthopedics.  

The attending physician also saw the Veteran, at the Veteran's request.  He reported that the left knee was not swollen and there was no deformity.  There was pain with range of motion and with palpation laterally and anteriorly.  X-rays showed no fracture or dislocation.  The knee was to be immobilized, and she was to be referred to orthopedics.  

On May 6, 2014, she told her primary care doctor that she had gone to the emergency room the previous night for the pain.  They had refused to give her an MRI to assess it, due to the injury not being life threating.  She said she apologized for seeking emergency care, but felt that she needed to be seen as soon as possible.  

Despite her current contentions, the contemporaneous records do not indicate that the Veteran believed, at the time, that delay in seeking immediate medical attention would have been hazardous to life or health.  At the time, she said that the pain had been constant since April 24, 2014.  As noted above, she had already been seen at the VA once since the accident, on April 24, 2014.  At that time, as well as when seen on May 5, 2014, there was no swelling, and X-ray findings were similar on both occasions.  Although she states that she could not get into a VA facility until June 30, 2014, the Board notes that this was a physical therapy appointment.  She was noted to be sitting in the hall with her boyfriend, in no distress.  Findings were largely normal, with tenderness and painful motion the primary positive findings.  Notably, she described her symptoms as "moderate."  She stated that her symptoms had been constant since April 24, 2014, and this is borne out by the similarity of symptoms and findings on both April 24 and May 5.  There is no indication that she felt, subjectively, that the absence of immediate medical attention would place her health in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.  Instead, it appears that she was suffering a level of discomfort that she did not wish to tolerate, and maybe some frustration with her VA care, but which was not sufficient to cause functional impairment or acute distress.  

The weight of the evidence establishes that the prudent layperson standard for an emergency was not met, and, accordingly, the criteria for reimbursement have not been met.  The Board is mindful that all reasonable doubt is to be resolved in the Veteran's favor.  However, the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   


ORDER

Reimbursement or payment for unauthorized medical services rendered in connection with treatment at John D. Archbold Memorial Hospital on May 5, 2014, is denied.  



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


